Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 7-12, filed 08 June 2022, with respect to claims 1, 9, and 18 have been fully considered and are persuasive.  The rejection of claims 1, 3-9, 11-16, and 18 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the image decoding method of independent claim 1, the image encoding method of independent claim 9, and the non-transitory computer-readable digital storage medium of independent claim 18.  The prior art is particularly deficient regarding deriving reference subblocks inside a collocated reference picture for subblocks in a current block; deriving a subblock-based temporal motion information candidate based on the reference subblocks; deriving motion information for the subblocks in the current block based on the subblock-based temporal motion information candidate; generating prediction samples of the current block based on the motion information for the subblocks in the current block; and generating reconstruction samples based on the prediction samples, wherein the reference subblocks are derived from the collocated reference picture by applying a motion shift to a below-right center sample position of each of the subblocks in the current block, wherein the motion shift is performed based on a motion vector derived from a spatial neighbor block of the current block, wherein the subblock-based temporal motion information candidate includes subblock unit motion vectors, and wherein a base motion vector is used as a subblock unit motion vector for a reference subblock that is not available among the reference subblocks.  Claims 3-8 and 11-16 are dependent upon claims 1 and 9, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482